People v Moore (2019 NY Slip Op 04059)





People v Moore


2019 NY Slip Op 04059


Decided on May 23, 2019


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: May 23, 2019

109800

[*1]THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
vJANELLE MOORE, Appellant.

Calendar Date: April 19, 2019

Before: Garry, P.J., Lynch, Mulvey, Devine and Rumsey, JJ.


G. Scott Walling, Slingerlands, for appellant, and appellant pro se.
Robert M. Carney, District Attorney, Schenectady (Peter H. Willis of counsel), for respondent.

MEMORANDUM AND ORDER
Appeal from a judgment of the County Court of Schenectady County (Sypniewski, J.), rendered August 29, 2017, convicting defendant upon her plea of guilty of the crime of robbery in the first degree.
In satisfaction of an 11-count indictment, defendant pleaded guilty to robbery in the first degree and waived her right to appeal, both orally and in writing. She was sentenced, in accordance with the terms of the plea agreement, to eight years in prison followed by five years of postrelease supervision. She now appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant on the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record, counsel's brief and defendant's pro se submission, we agree. Therefore, the judgment is affirmed and counsel's request for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979, 980 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Beaty, 22 NY3d 490 [2014]; People v Stokes, 95 NY2d 633 [2001]).
Garry, P.J., Lynch, Mulvey, Devine and Rumsey, JJ., concur.
ORDERED that the judgment is affirmed, and application to be relieved of assignment granted.